DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
In the amendment dated 11/30/2021, the following has occurred: Claim 20 was newly added
Claim(s) 11-20 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 11-14 and 18 is/are rejected under 35 U.S.C. 102a(1)/(2) as being anticipated by Mok (US 20020147521 A1). 
Regarding claim 11, Mok discloses a method for manufacturing a composite member (3D printed metal device where additional metal materials which is different from the base metal can be printed, par. 125), the method comprising: 
placing a first member composed of a first metal material in a machining area of a machine tool (additive manufacturing of a metal predetermined shape, where the metal shape is placed down layer by layer through additive manufacturing, par. 89, Fig. 1a); 
performing subtractive machining on the first member by the machine tool (micro cutter mills the build material, where it is understood that the milling machine cuts out the holes and the intersecting grooves, Fig. 1c, par. 92), 
adding a second metal material on a surface of the first member in the machining area (support metal material, Fig. 2b, par. 93; in laser cladding systems additional metal material which is different in composition from the base metal can be used, par. 125, where it is understood by the examiner that the additional metal material is the support material), using additive manufacturing employing directed energy deposition as an additive manufacturing process (where the additive manufacturing process can be laser cladding systems that deposit metals, par. 125); 
removing a portion of a second member composed of the added second metal material in the machining area (correcting the thickness of a particular layer using a flat end mill, par. 94, Fig. 3, where the step of correcting the thickness is among the steps in building up the prototype which is repeated, par. 96, where it is understood by the examiner that the step of correcting the thickness will remove excess support material, see Fig. 2b where there are excess support material which is gone in Fig. 3b); and 
manufacturing a third member in the machining area using the additive manufacturing to cover each of the second member and the first member after the removing of the portion of 
wherein the subtractive machining on the first member includes using the machine tool to form a plurality of intersecting grooves on the surface of the first member (micro cutter mills the build material, where it is understood that the milling machine cuts out the intersecting grooves, Fig. 1c, par. 92; where the broadest reasonable interpretation of intersecting grooves are slots that intersect at a point, e.g. a corner slot can be considered an intersecting groove; in Fig. 1c there are three grooves which intersect),
wherein a metal that forms the first metal material is a different type of metal than a metal that forms the second metal material (alloys of different composition as base material can be used as the additional material, i.e. the support material, par. 125).
wherein the third member is composed of the metal that forms the first metal material (Mok discloses an additive manufacturing process where the layers are deposited one at a time, wherein the layers can be metal, par. 125; this additive process would result in multiple additional layers being deposited wherein the third layer can be the same composition as the base material or a different composition can be used, par. 125).
Regarding claim 12, Mok discloses the method for manufacturing the composite member according to claim 11, further comprising manufacturing the first member by cutting a workpiece using the machine tool (micro cutter mills the build material, where it is understood that the milling machine cuts out the holes and the intersecting grooves, Fig. 1c, par. 92; where the broadest reasonable interpretation of “manufacturing the first member” can include the step of adding the features and holes in the build material).  
Regarding claim 13, Mok discloses the method for manufacturing the composite member according to claim 12, wherein in adding the second metal material, the second metal material is added to a cut portion of the workpiece (support material is added into the cut portion, Fig. 2b).  
Regarding claim 14, Mok discloses the method for manufacturing the composite member according to claim 11, further comprising manufacturing the first member by the additive manufacturing (additive manufacturing of a metal predetermined shape, where the metal shape is placed down layer by layer through additive manufacturing, par. 89, Fig. 1a).  
Regarding claim 18, Mok discloses the method for manufacturing the composite member according to claim 11, wherein in adding the second metal material, the second metal material is added to the plurality of intersecting grooves (support material is added into the cut portion, Fig. 2b, where the cut portion is a plurality of intersection grooves).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11, 16-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mok (US 20020147521 A1) in view of Prinz (US 5207371 A).
Regarding claim 11, Mok discloses (in an alternate interpretation to that used to reject claim 11 above) a method for manufacturing a composite member (3D printed metal device also includes the support material which can be made of thermoplastic which is a different material from the main body, par. 119), the method comprising: 
placing a first member composed of a first metal material in a machining area of a machine tool (additive manufacturing of a metal predetermined shape, where the metal shape is placed down layer by layer through additive manufacturing, par. 89, Fig. 1a); 
performing subtractive machining on the first member by the machine tool (micro cutter mills the build material, where it is understood that the milling machine cuts out the holes and the intersecting grooves, Fig. 1c, par. 92), 
adding a second metal material on a surface of the first member in the machining area (new layer is deposited on surface of first member, Fig. 4a; where the new second layer can be a metal, par. 125), using additive manufacturing employing directed energy deposition as an additive manufacturing process (where the additive manufacturing process can be laser cladding systems that deposit metals, par. 125); 
removing a portion of a second member composed of the added second metal material in the machining area (correcting the thickness of a particular layer using a flat end mill, par. 94, Fig. 3, where the step of correcting the thickness is among the steps in building up the prototype which is repeated, par. 96); and 
manufacturing a third member in the machining area using the additive manufacturing to cover each of the second member and the first member after the removing of the portion of the second member (process of adding new layer is repeated until desired prototype is 
wherein the subtractive machining on the first member includes using the machine tool to form a plurality of intersecting grooves on the surface of the first member (micro cutter mills the build material, where it is understood that the milling machine cuts out the intersecting grooves, Fig. 1c, par. 92; where the broadest reasonable interpretation of intersecting grooves are slots that intersect at a point, e.g. a corner slot can be considered an intersecting groove; in Fig. 1c there are three grooves which intersect).
wherein the third member is composed of the metal that forms the first metal material (Mok discloses an additive manufacturing process where the layers are deposited one at a time, wherein the layers can be metal, par. 125; this additive process would result in multiple additional layers being deposited wherein the third layer can be the same composition as the base material or a different composition can be used, par. 125).
Mok does not disclose wherein a metal that forms the first metal material is a different type of metal than a metal that forms the second metal material.
Prinz discloses a 3d printed metal object wherein layers of dissimilar metals are printed wherein a metal (main layer 2 is steel, Col 5 lines 50-55, Fig. 3) that forms the first metal material is a different type of metal than a metal that forms the second metal material (complementary material 7 can be a copper alloy, Fig. 3 Col 5 lines 50-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mok to incorporate the teachings of Prinz. Doing so would have the benefit of using a complementary material which won’t retain heat for very long and enables creating intricate shapes and parts having undercut portions (Col 5 lines 35-45, Prinz).
Regarding claim 16, Mok in view of Prinz discloses the method for manufacturing the composite member according to claim 11, wherein the second metal material has a thermal conductivity higher than a thermal conductivity of the first metal material (complementary material 7 is made of copper alloy while the main layers 2 are made of steel, Fig. 3, Prinz; where copper alloy has a higher thermal conductivity than steel, see attached document: “Thermal_conductivity_metals”).  
Regarding claim 17, Mok in view of Prinz discloses the method for manufacturing the composite member according to claim 11, wherein the second metal material has a first strength, wherein the first metal material has a second strength, and wherein the first strength is greater than the second strength (copper alloy has a lower strength than steel, see attached document: “Strength_metals”).  
Regarding claim 19, Mok in view of Prinz discloses the method for manufacturing the composite member according to claim 11, wherein the first metal material is steel (layer 2 is made of steel, Col 5 lines 50-55, Prinz), and wherein the second metal material is one of a copper alloy (complementary article is made of copper alloy, Col 5 lines 45-55, Prinz).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mok in view of Prinz as applied to claim 11 under U.S.C 103, and further in view of Henn (US 7073561 B1). 
Regarding claim 15, Mok in view of Prinz discloses the method for manufacturing the composite member according to claim 11, wherein the directed energy deposition employs laser or electron beam (laser cladding system, par. 27)
Mok in view of Prinz does not disclose the machine tool is capable of changing a posture of the first member placed in the machining area, the method for manufacturing the composite member comprising: 

controlling the posture of the first member such that an angle of application of the laser or the electron beam with respect to a second area in the surface of the first member becomes a second angle in the second area.  
Henn discloses the machine tool is capable of changing a posture of the first member placed in the machining area (mold is rotated on a mandrel 114, Fig. 12), the method for manufacturing the composite member comprising: 
controlling the posture of the first member such that an angle of application of the laser or the electron beam with respect to a first area in the surface of the first member becomes a first angle in the first area (electron beam gun 104 is directed 90 deg to the surface of the feed point 112, Fig. 12, Col 12 lines 36-47); and 
controlling the posture of the first member such that an angle of application of the laser or the electron beam with respect to a second area in the surface of the first member becomes a second angle in the second area (mold rotates so that the feed point goes to a second area where the electron beam gun is directed at 90 deg to that second area, Fig. 12, Col 12 lines 36-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mok in view of Prinz to incorporate the teachings of Henn. 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mok as applied to claim 11 under U.S.C 102, and further in view of Henn.
Regarding claim 20, Mok does not disclose the method for manufacturing the composite member according to claim 11, wherein the first member is tubular, and wherein the plurality of intersecting grooves are formed around an outer circumferential surface of the first member (intersecting grooves are milled onto the planer surface of the first member).
Henn discloses placing a first member onto a tubular mold 116 (Fig. 12) which is then machined to a desired shape.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mok to incorporate the teachings of Henn. Doing so would have the benefit of generating complex parts with overhangs, bores, bosses, and complex curvatures (Col 2 lines 41-50, Henn). Additionally, it also reduces machining operations and raw material requirements (Col 7 lines 24-27, Henn).
Mok in view of Henn discloses wherein said the plurality of intersecting grooves are formed around an outer circumferential surface of the first member. Mok discloses that the intersecting grooves are milled onto the planer surface of the first member. Therefore, with the combination of Mok in view of Henn, one of ordinary skill in the art would be able to perform the same step of milling intersecting grooves onto the circumferential surface of a cylinder to make complex bores, bosses, and overhangs. 
Response to Arguments
Applicant's arguments filed on 11/30/2021 have been fully considered but they are not persuasive.
Applicants make the following arguments:
Prior art uses bound metal deposition, not direct energy deposition. And that bound metal deposition requires a post-process and the quenching process can change the shape of the modeled object.
“Placing” should not be associated with the term “additive manufacturing’ and Mok’s base plate should be considered the first member.
The entire support material is eventually removed and therefore should not be considered as part of the composite member.
Mok does not show a plurality of intersecting grooves on the surface of the first member.
Examiner’s response:
Mok discloses that their system with adaptive deposition processes may include laser cladding systems for metal deposition (par. 117), where laser cladding can be used to build up layers (par. 125). Mok further describes in Fig. 9 that laser cladding is used to build up layers including the main build layers and the support layers.
“Placing” is a common term used in reference to additive manufacturing. Applicants can define their meaning of “placing” in claim 11 as –placing a part in the machining area which does not involve additively manufacturing—or change the term to –mounting--.
While the support material is eventually removed, the finished part with the support material is still a composite member. Additionally, see alternate 103 rejection where Prinz teaches layering alternating dissimilar materials.
Mok shows in Fig. 3A, three grooves that intersect with each other to form a U-shaped trench.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kilian (US 20110227590) milling grooves into a cylindrical surface and then filling in those grooves with another metal using laser cladding.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/SIMPSON A CHEN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOHN J NORTON/Primary Examiner, Art Unit 3761